



AMENDMENT NO. 2 TO CREDIT AGREEMENT


AMENDMENT NO. 2 TO THE CREDIT AGREEMENT AND PARENT JOINDER AGREEMENT (this
“Amendment”), dated as of June 6, 2016, among BLUE BIRD CORPORATION (f/k/a
Hennessy Capital Acquisition Corp.), a Delaware corporation (the “Parent”), BLUE
BIRD BODY COMPANY, a Georgia corporation (the “Borrower”), each Lender party
hereto and Société Générale (acting through one or more of its branches or any
Affiliate thereof, collectively, “SG”), as Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
in this Amendment have the same meanings as specified in the Credit Agreement
referred to below.
PRELIMINARY STATEMENTS:
WHEREAS, Parent, the Borrower, certain of their Affiliates, the Lenders party
thereto and SG, as Administrative Agent, entered into that certain Credit
Agreement, dated as of June 27, 2014 (as amended by Amendment No. 1 to Credit
Agreement and Parent Joinder Agreement, dated as of September 28, 2015, and as
it may be further amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”);


WHEREAS, Cerberus Capital Management L.P., Oak Hill Advisors, L.P. and their
respective Control Investment Affiliates (collectively, the “Sellers”) intend to
transfer (the “Sponsor Transfer”) all of the Equity Interests of Holdings owned
by Sellers to American Securities, LLC and/or its Control Investment Affiliates
(collectively, the “Buyers”); and


WHEREAS, in connection with the Sponsor Transfer, the Borrower wishes to effect
an amendment to the Credit Agreement;


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the Borrower, the Parent, the Administrative Agent
and the Lenders party hereto have agreed to amend the Credit Agreement on the
terms and conditions hereinafter set forth.


SECTION 1.Amendment to the Credit Agreement. The Credit Agreement is, effective
as of the Amendment No. 2 Effective Date, hereby amended as follows:


(a)Section 1.01 of the Credit Agreement is amended by adding in the appropriate
alphabetical order the following new definitions:


“Cerberus” means Cerberus Capital Management L.P. and its Control Investment
Affiliates.
“Existing Sponsors” means, collectively, Cerberus and Oak Hill; and “Existing
Sponsor” means each of them, individually.
“New Sponsor” means American Securities, LLC and its Control Investment
Affiliates
“Oak Hill” means Oak Hill Advisors, L.P. and its Control Investment Affiliates.
“Sponsor Transfer Date” means the first date that all of the Equity Interests of
Holdings owned by the Existing Sponsors have been transferred to the New
Sponsor.
(b)The definition of “Sponsors” set forth in Section 1.01 of the Credit
Agreement is amended and restated in its entirety to read as follows:






--------------------------------------------------------------------------------





“Sponsors” means (i) prior to the Sponsor Transfer Date, collectively, the
Existing Sponsors and the New Sponsor and (ii) from and after the Sponsor
Transfer Date, the New Sponsor; and “Sponsor” means each of them, individually.
SECTION 2.Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Amendment No. 2 Effective Date”) when, and only when, each of
the following conditions have been satisfied or waived in accordance with the
terms therein:


(a)The Administrative Agent shall have received counterparts of this Amendment
executed by (i) the Administrative Agent, (ii) the Borrower, (iii) the Parent
and (iv) the Required Lenders;


(b)The Borrower shall have paid (i) for the account, without duplication, of
each Lender that has returned an executed signature page to this Amendment (each
such Lender, a “Consenting Lender”) at or prior to 5:00 pm (New York City time)
on June 3, 2016, fees in the amount equal to 0.25% of the sum of such Consenting
Lender’s (x) principal amount of outstanding Term Loans, in the case of a Term
Lender, and (y) Revolving Commitments in the case of a Revolving Lender, in each
case, as in effect immediately prior to the Amendment No. 2 Effective Date and
(ii) all reasonable and documented out-of-pocket fees and expenses (limited to,
with respect to legal fees and costs, the reasonable and documented
out-of-pocket fees and expenses of Paul Hastings LLP) incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and other matters relating to the Loan Documents;


(c)(i) The representations and warranties of the Parent, the Borrower and each
other Loan Party contained in this Amendment or any other Loan Document shall be
true and correct in all material respects prior to and after giving effect to
this Amendment and the transactions contemplated herein; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates; (ii) no Default or Event of Default shall exist, or
would result from (x) the consummation of the Sponsor Transfer or (y) the
amendments to the Credit Agreement contemplated hereby, and the other
transactions contemplated hereby; and


(d)the Administrative Agent shall have received a certificate dated as of the
Amendment No. 2 Effective Date and executed by a Responsible Officer of the
Borrower as to the matters set forth in Section 2(c) of this Amendment.


For purposes of determining compliance with the conditions specified in this
Section 2, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received written
notice from such Lender prior to the Amendment No. 2 Effective Date specifying
its objection thereto.
SECTION 3.Representations and Warranties. (a) Each of the Borrower and the
Parent hereby represents and warrants, on and as of the Amendment No. 2
Effective Date, each on behalf of itself and the other Loan Parties, that the
representations and warranties contained in the Loan Documents are true and
correct in all material respects on and as of the Amendment No. 2 Effective
Date, before and after giving effect to this Amendment, as though made on and as
of the Amendment No. 2 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and except that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language is true and
correct (after giving effect to any qualification therein) in all respects as of
such respective dates.


(a)Each of the Borrower and the Parent represents and warrants, on and as of the
Amendment No. 2 Effective Date, that: (i) it has the requisite power to execute
and deliver this Amendment, and all corporate




--------------------------------------------------------------------------------





or other action required to be taken by it for the due and proper authorization,
execution, delivery and performance of this Amendment and the consummation of
the transactions contemplated hereby has been duly and validly taken; (ii) this
Amendment has been duly authorized, executed and delivered by it; and (iii) no
order, consent, approval, license, authorization or validation of or filing,
recording or registration or exemption by or any other action by any
Governmental Authority is or will be required in connection with the execution
and delivery of this Amendment.


(b)Each of the Borrower and the Parent hereby represents and warrants, on and as
of the Amendment No. 2 Effective Date, each on behalf of itself, each
Intermediate Parent and their respective Restricted Subsidiaries, that the
Sponsor Transfer (i) does not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
Person, except (x) such as have been obtained or made and are in full force and
effect or (y) for consents, approvals, registrations, filings or other actions
the failure to make or obtain would not reasonably be expected to be adverse in
any material respect to the rights of the Administrative Agent or the Lenders,
(ii) will not violate (x) the Organizational Documents of, or (y) any
Requirements of Law applicable to, the Parent, the Borrower, any Intermediate
Parent or any Restricted Subsidiary, (iii) will not violate or result in a
default under any indenture or other material agreement or instrument binding
upon the Parent, the Borrower, any Intermediate Parent or any Restricted
Subsidiary or their respective assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Parent, the
Borrower, any Intermediate Parent or any Restricted Subsidiary, or give rise to
a right of, or result in, termination, cancellation or acceleration of any
obligation thereunder except (in the case of each of clauses (ii)(y) and (iii)
to the extent that such violation, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect and (iv) will not
result in the creation or imposition of any Lien on any asset of the Parent, the
Borrower, any Intermediate Parent or any Restricted Subsidiary.


(c)Each of the Borrower and the Parent hereby represents and warrants that both
immediately before and after giving effect to the Amendment, no event has
occurred and is continuing that constitutes a Default or Event of Default or
would result therefrom.


SECTION 4.Reference to and Effect on the Credit Agreement and the other Loan
Documents.


(a)On and after the effectiveness of this Amendment, each reference in the
Credit Agreement and the other Loan Documents to “this Amendment”, “hereunder”,
“hereof’ or words of like import referring to the Credit Agreement or such other
Loan Document shall mean and be a reference to the Credit Agreement or such Loan
Document as amended by this Amendment.


(b)The Credit Agreement and each other Loan Document as specifically amended by
this Amendment are and shall continue to be in full force and effect and are
hereby in all respects ratified, consented to and confirmed. This Amendment
shall be a “Loan Document” for purposes of the definition thereof in the Credit
Agreement and the other Loan Documents.


(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under the Credit Agreement or any
other Loan Document.


SECTION 5.Expenses. Each of the Borrower and the Parent hereby reconfirms its
respective obligations pursuant to Section 9.03 (and subject to any limitations
set forth therein) of the Credit Agreement to pay the reasonable and documented
or invoiced out-of-pocket expenses incurred by the Administrative Agent in
connection with this Amendment.


SECTION 6.Loan Document. The parties hereto acknowledge and agree that this
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.






--------------------------------------------------------------------------------





SECTION 7.Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Delivery
of an executed counterpart of a signature page of this Amendment by email,
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.


SECTION 8.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.


SECTION 9.Headings. Section headings are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.


SECTION 10.Severability. In case any provision in or obligation hereunder shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired hereby.


SECTION 11.Notices; Successors; Waiver of Jury Trial. All communications and
notices hereunder shall be given as provided in the Credit Agreement. The terms
of this Amendment shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns. Each of the parties
hereto irrevocably waives trial by jury in any action or proceeding with respect
to this Amendment or any other Loan Document.


[Signature Pages Follow.]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective Responsible Officers as of the date first above written.


BLUE BIRD BODY COMPANY,
as the Borrower


By: /s/ Paul Yousif
Name: Paul Yousif
Title: VP of Legal Affairs & Treasurer






BLUE BIRD CORPORATION, as Parent


By: /s/ Paul Yousif
Name: Paul Yousif
Title: VP of Legal Affairs & Treasurery






Société Générale,
as Administrative Agent


By: /s/ Carol E. Radice     
Name: Carol E. Radice
Title: Director
 




Société Générale,
as a Lender


By: /s/ Carol E. Radice    
Name: Carol E. Radice
Title: Director




































[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





BlueMountain CLO 2012-2 Ltd, as a Lender
 
By: BlueMountain Capital Management, LLC, its Collateral Manager,
 
 
 
 
By:
/s/ Alison McDevitt
 
Name:
Alison McDevitt
 
Title:
Loan Trade Support Manager
 
 
 
 
 
 
 
BlueMountain CLO 2013-1 Ltd, as a Lender
 
By: BlueMountain Capital Management, LLC, its Collateral Manager,
 
 
 
 
By:
/s/ Alison McDevitt
 
Name:
Alison McDevitt
 
Title:
Loan Trade Support Manager
 
 
 
 
 
 
 
BlueMountain CLO 2014-1 Ltd, as a Lender
 
By: BlueMountain Capital Management, LLC, its Collateral Manager,
 
 
 
 
By:
/s/ Alison McDevitt
 
Name:
Alison McDevitt
 
Title:
Loan Trade Support Manager
 
 
 
 
 
 
 
BlueMountain CLO 2014-2 Ltd, as a Lender
 
By: BlueMountain Capital Management, LLC, its Collateral Manager,
 
 
 
 
By:
/s/ Alison McDevitt
 
Name:
Alison McDevitt
 
Title:
Loan Trade Support Manager
 
 
 
 
 
 
 
BlueMountain CLO 2014-3 Ltd, as a Lender
 
By: BlueMountain Capital Management, LLC, its Collateral Manager,
 
 
 
 
By:
/s/ Alison McDevitt
 
Name:
Alison McDevitt
 
Title:
Loan Trade Support Manager
 
 
 
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





BlueMountain CLO 2014-4 Ltd, as a Lender
 
By: BlueMountain Capital Management, LLC, its Collateral Manager,
 
 
 
 
By:
/s/ Alison McDevitt
 
Name:
Alison McDevitt
 
Title:
Loan Trade Support Manager
 
 
 
 
 
 
BlueMountain CLO 2015-1 Ltd, as a Lender
 
By: BlueMountain Capital Management, LLC, its Collateral Manager,
 
 
 
 
By:
/s/ Alison McDevitt
 
Name:
Alison McDevitt
 
Title:
Loan Trade Support Manager
 
 
 
 
 
 
 
BlueMountain CLO 2015-2 Ltd, as a Lender
 
By: BlueMountain Capital Management, LLC, its Collateral Manager,
 
 
 
 
By:
/s/ Alison McDevitt
 
Name:
Alison McDevitt
 
Title:
Loan Trade Support Manager
 
 
 
 
 
 
 
BlueMountain CLO 2015-4 Ltd, as a Lender
 
By: BlueMountain Capital Management, LLC, its Collateral Manager,
 
 
 
 
By:
/s/ Alison McDevitt
 
Name:
Alison McDevitt
 
Title:
Loan Trade Support Manager
 
 
 
 
 
 
 
BlueMountain CLO 2016-1 Ltd, as a Lender
 
By: BlueMountain Capital Management, LLC, its Collateral Manager,
 
 
 
 
By:
/s/ Alison McDevitt
 
Name:
Alison McDevitt
 
Title:
Loan Trade Support Manager
 
 
 
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





Crown Point CLO II Ltd., as a Lender
 
 
 
 
By:
/s/ John D'Angelo
 
Name:
John D'Angelo
 
Title:
Sr. Portfolio Manager
 
 
 
 
 
 
 
Crown Point CLO Ltd., as a Lender
 
 
 
 
By:
/s/ John D'Angelo
 
Name:
John D'Angelo
 
Title:
Sr. Portfolio Manager
 
 
 
 
 
 
 
Cedar Creek CLO Ltd., as a Lender
 
 
 
 
By:
/s/ Bryan S. Higgins
 
Name:
Bryan S. Higgins
 
Title:
Authorized Signor
 
 
 
 
 
 
 
Silver Creek CLO Ltd., as a Lender
 
 
 
 
By:
/s/ Bryan S. Higgins
 
Name:
Bryan S. Higgins
 
Title:
Authorized Signor
 
 
 
 
 
 
 
Sugar Creek CLO Ltd., as a Lender
 
 
 
 
By:
/s/ Bryan S. Higgins
 
Name:
Bryan S. Higgins
 
Title:
Authorized Signor
 
 
 
 
 
 
 
Mill Creek CLO II Ltd., as a Lender
 
 
 
 
By:
/s/ Bryan S. Higgins
 
Name:
Bryan S. Higgins
 
Title:
Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





Kingsland VI, as a Lender
 
By: Kingsland Capital Management, LLC as Manager
 
 
 
 
By:
/s/ Katherine Kim
 
Name:
Katherine Kim
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
Kingsland VII, as a Lender
 
By: Kingsland Capital Management, LLC as Manager
 
 
 
 
By:
/s/ Katherine Kim
 
Name:
Katherine Kim
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
ZAIS CLO 1, Limited, as a Lender
 
ZAIS CLO 1, Limited
 
 
 
 
By:
/s/ Vincent Ingato
 
Name:
Vincent Ingato
 
Title:
Managing Director
 
 
 
 
 
 
 
ZAIS CLO 2, Limited, as a Lender
 
ZAIS CLO 2, Limited
 
 
 
 
By:
/s/ Vincent Ingato
 
Name:
Vincent Ingato
 
Title:
Managing Director
 
 
 
 
 
 
 
ZAIS CLO 3, Limited, as a Lender
 
ZAIS CLO 3, Limited
 
 
 
 
By:
/s/ Vincent Ingato
 
Name:
Vincent Ingato
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





ZAIS CLO 4, Limited, as a Lender
 
 
 
 
By:
/s/ Vincent Ingato
 
Name:
Vincent Ingato
 
Title:
Managing Director
 
 
 
 
 
 
 
Fifth Third Bank, as a Lender
 
 
 
 
By:
/s/ Laird Boulden
 
Name:
Laird Boulden
 
Title:
Officer
 
 
 
 
 
 
 
GLG Ore Hill CLO 2013-1 Ltd., as a Lender
 
 
 
 
By:
/s/ Richard F. Kurth
 
Name:
Richard F. Kurth
 
Title:
Managing Director
 
 
 
 
 
 
 
Hull Street CLO, Ltd., as a Lender
 
 
 
 
By:
/s/ Scott D'Orsi
 
Name:
Scott D'Orsi
 
Title:
Portfolio Manager
 
 
 
 
 
 
 
Anchorage CLO 2012-1, Ltd., as a Lender
 
By: Anchorage Capital Group, L.L.C., its Investment Manager
 
 
 
 
By:
/s/ Sean Gallahue
 
Name:
Sean Gallahue
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
Anchorage CLO 2013-1, Ltd., as a Lender
 
By: Anchorage Capital Group, L.L.C., its Investment Manager
 
 
 
 
By:
/s/ Sean Gallahue
 
Name:
Sean Gallahue
 
Title:
Authorized Signatory
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





Anchorage Capital CLO 3, Ltd., as a Lender
 
By: Anchorage Capital Group, L.L.C., its Investment Manager
 
 
 
 
By:
/s/ Sean Gallahue
 
Name:
Sean Gallahue
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
Anchorage Capital CLO 4, Ltd., as a Lender
 
By: Anchorage Capital Group, L.L.C., its Investment Manager
 
 
 
 
By:
/s/ Sean Gallahue
 
Name:
Sean Gallahue
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
Anchorage Capital CLO 5, Ltd., as a Lender
 
By: Anchorage Capital Group, L.L.C., its Investment Manager
 
 
 
 
By:
/s/ Sean Gallahue
 
Name:
Sean Gallahue
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
Anchorage Capital CLO 6, Ltd., as a Lender
 
By: Anchorage Capital Group, L.L.C., its Investment Manager
 
 
 
 
By:
/s/ Sean Gallahue
 
Name:
Sean Gallahue
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
Axis Reinsurance Company, as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





 
 
 
Bridgeport CLO II Ltd., as a Lender
 
By: Deerfield Capital Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
CIFC Funding 2007-III, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
CIFC Funding 2012-I, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
CIFC Funding 2012-II, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
CIFC Funding 2012-III, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





 
 
 
CIFC Funding 2013-I, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
CIFC Funding 2013-II, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
CIFC Funding 2013-III, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 
CIFC Funding 2013-IV, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 
CIFC Funding 2014, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Portfolio Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 
 
 
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





 
 
 
CIFC Funding 2014-II, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 
CIFC Funding 2014-III, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 
CIFC Funding 2014-IV, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 
CIFC Funding 2014-V, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 
CIFC Funding 2015-I, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 
 
 
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





 
 
 
CIFC Funding 2015-II, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 
CIFC Funding 2015-IV, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 
CIFC Funding 2015-V, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 
CIFC Loan Opportunity Fund, Ltd., as a Lender
 
By: CIFC Asset Management LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Senior Investment Analyst
 
 
 
 
 
 
 
Primus CLO II, Ltd., as a Lender
 
By: CypressTree Investment Management, LLC, its Collateral Manager
 
 
 
 
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





 
 
 
 
 
 
HMS Funding I LLC, as a Lender
 
By: HMS Income Fund, Inc., Its Designated Manager
 
 
 
 
By:
/s/ Alejandro Palomo
 
Name:
Alejandro Palomo
 
Title:
Authorized Agent
 
 
 
 
 
 
 
MAIN STREET CAPITAL CORPORATION, as a Lender
 
 
 
 
By:
/s/ Nick Meserve
 
Name:
Nick Meserve
 
Title:
Managing Director
 
 
 
 
 
 
 
Bayside Small Cap Senior Loans III SPV, LLC, as a Lender
 
By: H.I.G. WhiteHorse Capital, LLC, its Designated Manager
 
 
 
 
By:
/s/ Richard Siegel
 
Name:
Richard Siegel
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
Bayside Small Cap Senior Loans IV SPV, LLC, as a Lender
 
By: H.I.G. WhiteHorse Capital, LLC, its Designated Manager
 
 
 
 
By:
/s/ Richard Siegel
 
Name:
Richard Siegel
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
WhiteHorse IX, Ltd., as a Lender
 
By: H.I.G. WhiteHorse Capital, LLC
 
As: Collateral Manager
 
 
 
 
By:
/s/ Jay Carvell
 
Name:
Jay Carvell
 
Title:
Manager
 
 
 
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
WhiteHorse X, Ltd., as a Lender
 
By: H.I.G. WhiteHorse Capital, LLC
 
As: Collateral Manager
 
 
 
 
By:
/s/ Jay Carvell
 
Name:
Jay Carvell
 
Title:
Manager
 
 
 
 
 
 
 
PennantPark Floating Rate Funding I, LLC, as a Lender
 
PennantPark Floating Rate Capital Ltd., as a Designated Manager
 
 
 
 
By:
/s/ Arthur H. Penn
 
Name:
Arthur H. Penn
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
TELOS CLO 2013-3, Ltd., as a Lender
 
By: Telos Asset Management, LLC
 
 
 
 
By:
/s/ Jonathan Tepper
 
Name:
Jonathan Tepper
 
Title:
Managing Director
 
 
 
 
 
 
 
TELOS CLO 2013-4, Ltd., as a Lender
 
By: Telos Asset Management, LLC
 
 
 
 
By:
/s/ Jonathan Tepper
 
Name:
Jonathan Tepper
 
Title:
Managing Director
 
 
 
 
 
 
 
TELOS CLO 2014-5, Ltd., as a Lender
 
By: Telos Asset Management, LLC
 
 
 
 
By:
/s/ Jonathan Tepper
 
Name:
Jonathan Tepper
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
TELOS CLO 2014-6, Ltd., as a Lender
 
 
 
 
By:
/s/ Jonathan Tepper
 
Name:
Jonathan Tepper
 
Title:
Managing Director
 
 
 
 
 
 
 
Telos COF I, LLC, as a Lender
 
By: Telos Asset Management LLC as Servicer
 
 
 
 
By:
/s/ Jonathan Tepper
 
Name:
Jonathan Tepper
 
Title:
Managing Director
 
 
 
 
 
 
 
Steele Creek CLO 2014-1, LTD., as a Lender
 
By: Steele Creek Investment Management LLC
 
 
 
 
By:
/s/ Alan DeKeukelaere
 
Name:
Alan DeKeukelaere
 
Title:
Senior Research Analyst
 
 
 
 
 
 
 
Steele Creek CLO 2015-1, LTD., as a Lender
 
 
 
 
By:
/s/ Alan DeKeukelaere
 
Name:
Alan DeKeukelaere
 
Title:
Senior Research Analyst
 
 
 
 
 
 
 
Steele Creek CLO 2016-1, LTD., as a Lender
 
 
 
 
By:
/s/ Alan DeKeukelaere
 
Name:
Alan DeKeukelaere
 
Title:
Senior Research Analyst
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
MIHI LLC, as a Lender
 
 
 
 
By:
/s/ Ayesha Farooqi
 
Name:
Ayesha Farooqi
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ J. Andrew Underwood
 
Name:
J. Andrew Underwood
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
WebBank as a Lender
 
 
 
 
By:
/s/ Kelly M. Barnett
 
Name:
Kelly M. Barnett
 
Title:
President
 
 
 
 
 
 
 
NFIC SPV LLC, as a Lender
 
 
 
 
By:
/s/ Mark Tamburello
 
Name:
Mark Tamburello
 
Title:
VP
 
 
 
 
 
 
 
Carlyle GMS Finance SPV LLC, as a Lender
 
 
 
 
By:
/s/ Mark Tamburello
 
Name:
Mark Tamburello
 
Title:
VP
 
 
 
 
 
 
 
Carlyle GMS Finance MM CLO 2015-1 LLC, as a Lender
 
 
 
 
By:
/s/ Mark Tamburello
 
Name:
Mark Tamburello
 
Title:
VP
 
 
 
 
 
 
 
Carlyle Global Market Strategies CLO 2012-1, Ltd., as a Lender
 
 
 
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





By:
/s/ Linda Pace
 
Name:
Linda Pace
 
Title:
Managing Director
 
 
 
 
Carlyle Global Market Strategies CLO 2012-2, Ltd., as a Lender
 
 
 
 
By:
/s/ Linda Pace
 
Name:
Linda Pace
 
Title:
Managing Director
 
 
 
 
 
 
 
Carlyle Global Market Strategies CLO 2012-3, Ltd., as a Lender
 
 
 
 
By:
/s/ Linda Pace
 
Name:
Linda Pace
 
Title:
Managing Director
 
 
 
 
 
 
 
Carlyle Global Market Strategies CLO 2012-4, Ltd., as a Lender
 
 
 
 
By:
/s/ Linda Pace
 
Name:
Linda Pace
 
Title:
Managing Director
 
 
 
 
 
 
 
Carlyle Global Market Strategies CLO 2013-1, Ltd., as a Lender
 
 
 
 
By:
/s/ Linda Pace
 
Name:
Linda Pace
 
Title:
Managing Director
 
 
 
 
 
 
 
Carlyle Global Market Strategies CLO 2013-2, Ltd., as a Lender
 
 
 
 
By:
/s/ Linda Pace
 
Name:
Linda Pace
 
Title:
Managing Director
 
 
 
 
 
 
 
Carlyle Global Market Strategies CLO 2013-3, Ltd., as a Lender
 
 
 
 
By:
/s/ Linda Pace
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





Name:
Linda Pace
 
Title:
Managing Director
 
 
 
 
 
 
 
Carlyle Global Market Strategies CLO 2014-1, Ltd., as a Lender
 
 
 
 
By:
/s/ Linda Pace
 
Name:
Linda Pace
 
Title:
Managing Director
 
 
 
 
 
 
 
Carlyle Global Market Strategies CLO 2014-2, Ltd., as a Lender
 
 
 
 
By:
/s/ Linda Pace
 
Name:
Linda Pace
 
Title:
Managing Director
 
 
 
 
 
 
 
Carlyle Global Market Strategies CLO 2014-3, Ltd., as a Lender
 
 
 
 
By:
/s/ Linda Pace
 
Name:
Linda Pace
 
Title:
Managing Director
 
 
 
 
 
 
 
Carlyle Global Market Strategies CLO 2014-5, Ltd., as a Lender
 
 
 
 
By:
/s/ Linda Pace
 
Name:
Linda Pace
 
Title:
Managing Director
 
 
 
 
 
 
 
OFSI Fund V, Ltd.
 
By: OFS Capital Management, LLC
 
Its: Collateral Manager
 
 
 
 
By:
/s/ Maureen S. Ault
 
Name:
Maureen S. Ault
 
Title:
Director
 
 
 
 
 
 
 
OFSI Fund VI, Ltd.
 
By: OFS Capital Management, LLC
 
Its: Collateral Manager
 



[Blue Bird - Amendment No. 2 - Signature Page]



--------------------------------------------------------------------------------





 
 
 
By:
/s/ Maureen S. Ault
 
Name:
Maureen S. Ault
 
Title:
Director
 
OFSI Fund VII, Ltd.
 
By: OFS Capital Management, LLC
 
Its: Collateral Manager
 
 
 
 
By:
/s/ Maureen S. Ault
 
Name:
Maureen S. Ault
 
Title:
Director
 
 
 
 
 
 
 
Citi Loan Funding CGMS LLC, as a Lender
 
By: Citibank, N.A.
 
 
 
 
By:
/s/ Mitesh Bhakta
 
Name:
Mitesh Bhakta
 
Title:
Associate Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Blue Bird - Amendment No. 2 - Signature Page]

